Citation Nr: 1124436	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-13 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 
			



ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active service from September 1965 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO rating decision that denied service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran claims service connection for PTSD based on alleged stressors in Vietnam.  His service personnel records do not indicate that he was awarded decorations evidencing combat.  Records reflect that the Veteran served in Vietnam from September 1969 to September 1970 at Long Binh.  The Veteran's military occupational specialty was listed as that of an administrative specialist and supply senior sergeant.  There is also a notation in his record of assignments that the Veteran served as a personnel staff noncommissioned officer while in Vietnam.  His service personnel records indicate that he served in Vietnam with the 2nd Battalion, 3rd Infantry, 199th Infantry Brigade.  The Veteran's service treatment records do not show treatment for any psychiatric problems, including PTSD.  

The Veteran has reported various stressors.  The Veteran reported that he maintained body bags and "kept order" to have the bodies sent back to the United States.  The Veteran reported that he worked closely with Brigadier General William Ross Bond, who was "a great commander."  He reported that General Bond was killed during an ambush immediately after getting off a helicopter.  He stated he had a good working relationship with General Bond, and that his death devastated him.  The Veteran further claimed that his base came under enemy attack while he was stationed in Long Binh.

A December 2008 post-service private treatment report from H. Jabbour, M.D. related a diagnosis of PTSD, and assessed the Veteran's stress as related to his service in Vietnam.  

The Board notes that there is no indication in the record that there has been an attempt to verify the Veteran's reported stressors through the U.S. Army and Joint Services Records Research Center (JSRRC).  In fact, in June 2009, the RO found that the Veteran's stressor information was insufficient to send for verification.  The Board notes, however, that the Veteran has specifically reported that his base was attacked while he was stationed at Long Binh.  Therefore, the Board is of the view that an attempt to verify the Veteran's alleged stressors and to obtain relevant unit histories should be made.  

If any stressor is verified, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to a verified stressor. 

The Board observes that in statements dated in January 2009 and March 2009, the Veteran reported that he was receiving treatment from Dr. Jabbour.  The Board notes that the only reports of record from Dr. Jabbour are dated December 2008 and January 2009.  An attempt should be made to obtain any outstanding records of pertinent treatment from Dr. Jabbour, or any other health care provider. 

Accordingly, the case is REMANDED for the following actions:

1.  After securing any the necessary release forms from the Veteran, please attempt to obtain copies of any outstanding records of treatment the Veteran may have received from Dr. Jabbour.

2.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems, or PTSD, since his separation from service.  After receiving this information and any necessary release forms contact any named medical providers and obtain copies of any outstanding records of pertinent medical treatment that are not already in the claims folder. 

3.  Contact the Veteran and ask him to provide specific details for each stressful event he reports having occurred during service.  The details should include names, dates, locations, unit affiliations, or any other identifying information that would assist in efforts to attempt to verify the occurrence of the reported events.  The Veteran should be informed that the details in his response are very important to his claim.

4.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, investigate and attempt to verify the Veteran's alleged stressors, to specifically include the death of Brigadier General William Ross Bond, and including any attacks on his unit and base (with casualties), while serving with the 2nd Battalion, 3rd Infantry, 199th Infantry Brigade and stationed at Long Binh, Vietnam, as well as any other stressor for which the Veteran provides sufficient detail.  The JSRRC should also be asked to provide the histories of the Veteran's units during the time frame of any reported incident in Vietnam.  If more detailed information is need for this research, the Veteran should be given an opportunity to provide it.

5.  If, and only if, a stressor is verified, schedule the Veteran for a VA psychiatric examination to determine whether he suffers from PTSD as a result of a verified stressor.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.

6.  Thereafter, review the Veteran's claim for entitlement to service connection for PTSD.  If the claim is denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


